DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-17 and 19-21 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a aerial data delivery vehicle for normalizing harvest yield data from an operation for harvesting crops, the aerial vehicle comprising:
receiving combine harvest data from a harvesting vehicle, the combine harvest data obtained from a yield monitor sensor that is on-board the harvesting vehicle, the combine harvest data comprising data collected from a first portion of a land tract;
compute high-resolution harvest data from a sensor suite that is on-board the aerial vehicle, the high-resolution harvest data comprising data collected from at least the first portion of the land tract;
obtaining edge compute data, the edge compute data comprising additional information related to at least one of the land tract, the crop, historic weather information associated with an agricultural cycle, and farm practices data;
segmenting the received combine harvest data, the computed high-resolution harvest data, and the obtained edge compute data;
applying a normalization model to the segmented data for normalizing harvest yield data, the normalization model applied to the received combine harvest data, the computed high-resolution harvest data, and the obtained edge compute data; and
computing a normalized harvest yield for at least a portion of the land tract based on the applied data normalization model wherein the computed normalized harvest yield data is then sent to a computing device for generating recommendations for obtaining optimal yield.
The elements contained in claim 2 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a method rather than a vehicle and thus allowable for the same reasons as stated above.
The elements contained in claim 20 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory memory rather than a vehicle and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although O’Connor et al. (US 2017/0015416 A1) disclose a method and system utilizing one or more agricultural drones in combination with agricultural equipment, e.g., an agricultural boom sprayer to evaluate the crops being farmed, O’Conner et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661